DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 3/28/2022 with respect to the amended claims have been acknowledged and are moot in view of a new ground of rejection.  Currently claims 1-21 are rejected.

Response to Amendments
Claim Interpretation – 35 U.S.C. § 112 (f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a determining unit, a setting unit, a printing unit, a generation unit, an inspection unit, a notification unit, and a unit in claims 1-12, and 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 4, 5, 11, 13, 14, 16, 17, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and in further view of Kaminaka (US Pub: 20200234421).
Regarding claim 1 (currently amended), Ayukawa teaches: A print system comprising: a determining unit that, determines whether a setting of a print job meets a condition under which an inspection can be executed [fig. 6: S105]; a setting unit that sets information indicating the inspection instruction in a detail of the print job when the determining unit has determined that the setting of the print job meets the condition [p0055-p0057, p0059]; a printing unit that print an image based on the print job; a generation unit that reads a printed material printed by the printing unit and generates a scanned image [p0016]; an inspecting unit that executes inspection processing which inspects the printed material on the basis of the scanned image and a reference image registered in advance according to the inspection instruction [p0065, p0066, p0068 and p0069].  
Ayukawa does not teach notification.  In the same field of endeavor, Kaminaka teaches: a notification unit that outputs notification information, wherein the inspecting unit does not execute the inspection processing when the determining unit has determined that the setting of the print job does not meet the condition, and the notification unit outputs notification information indicating that the inspection processing has not been executed [p0133, p0137].  Kaminaka notifies user that a reference image is failed to be generated indicating that inspection processing has not been executed.  Therefore, given Kaminaka’s notification capability regarding invalid pages, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Kaminaka’s disclosure to add user notification for notifying information regarding inspection processing not being executed or any other process related information for reporting purpose.  
 	Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa further teaches: The print system according to claim 1, wherein the condition includes at least one of a paper type, a grammage, a paper size, and special processing [p0075]. 	Regarding claim 4 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa further teaches: The print system according to claim 1, further comprising: a user interface that displays a setting of the print job, wherein an inspection instruction using the generation unit is set for the print job through the user interface [p0036, p0059, fig. 5]. 	Regarding claim 5 (currently amended), the rationale applied to the rejection of claim 4 has been incorporated herein.  Ayukawa further teaches: The information processing apparatus according to claim 4, wherein information displayed by the user interface includes identification information of the print job and information indicating an inspection method and the printing unit serving as an output destination [p0073, fig. 5 (automatic inspection on/off and state of machine)]. 

	Regarding claim 11 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa further teaches: The print system according to claim 1, further comprising: a unit that generates an inspection log including a result of the inspection by the inspecting unit [p0073].  
Claim 13 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Ayukawa’s further teaching on: A non-transitory computer-readable medium in which is recorded a program, the program causing a computer to [p0019].  

Claim 14 (currently amended) has been analyzed and rejected with regard to claim 1.

Regarding claim 16 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Kaminaka further teaches: The print system according to claim 1, wherein the print system includes at least an image forming apparatus and an information processing apparatus that can communicate with the image forming apparatus [p0039]. 

	Claim 17 (New) has been analyzed and rejected with regard to claim 1 and in accordance with Kaminaka’s further teaching on: a control unit that controls whether or not to perform inspection by the inspection unit according to information indicating whether or not the inspection is to be performed when a job including the information is received from an external apparatus [p0039, p0078, p0079].

Regarding claim 20 (New), the rationale applied to the rejection of claim 17 has been incorporated herein.  Kaminaka further teaches: The information processing system according to claim 17, wherein the control unit controls the inspection unit to perform the inspection by causing the generation unit to read the printed material and generate the scanned image when the job includes information indicating that the inspection is to be performed [fig. 6: S103, S104].

Claim 21 (New) has been analyzed and rejected with regard to claim 17.

6.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and Kaminaka (US Pub: 20200234421); and in further view of Watanabe et al (JP Pub: 2012111200A) (Applicant submitted reference)
Regarding claim 3 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa in view of Kaminaka does not disclose variation of print job destination.  In the same field of endeavor, Watanabe et al teaches: The print system according to claim 1, wherein when the printing unit serving as a sending destination of the print job has been changed for the print job after the setting performed by the setting unit, the determination by the determining unit and the setting by the setting unit are redone. [p0005 (Different inspection processes are applied to different type of jobs.  Whether images are formed or not, inspection process and setting process can be performed.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to reevaluate inspection process after each setting change in order to update proper information.
7.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and Kaminaka (US Pub: 20200234421); and in further view of Mano (US Pub: 2017/0264754). 	Regarding claim 12 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Ayukawa further teaches: The information processing apparatus according to claim 11, wherein the inspection log includes a total number of copies printed in the print job, a result of the inspection, a number of copies determined to be defective, and an image received from the image forming apparatus [p0073, p0046].  Ayukawa in view of Kaminaka does not report number of defective copies.  In the same field of endeavor, Mano teaches an inspection log includes a total number of copies printed in the print job and a number of copies determined to be defective [fig. 5].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to include number of defective pages in the log/report for providing user related information.
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and Kaminaka (US Pub: 20200234421); and in further view of Berson (US Patent: 5,422,954).
Regarding claim 15 (New), the rationale applied to the rejection of claim 1 has been incorporated herein.  Ayukawa in view of Kaminaka does not disclose printing notification on a sheet surface.  For solving the same problem in terms of notification by printing on a sheet surface, Berson teaches: print system according to claim 1, wherein the notification unit notifies the information indicating that the inspection processing has not been executed by printing the information on a sheet surface [claim 19].  Therefore, given Berson’s application on printing inspection data on document surface, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to print a message regarding inspection processing on a sheet as opposed to displaying the message for user preference.

9.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ayukawa (US Pub: 2020/0233618) and Kaminaka (US Pub: 20200234421); and in further view of Miyahara (US Pub: 2018/0059603).
Regarding claim 18 (New), the rationale applied to the rejection of claim 17 has been incorporated herein.  Ayukawa in view of Kaminaka reads printed material.  In the same field of endeavor, Miyahara teaches: The information processing system according to claim 17, wherein the control unit controls the inspection unit not to perform the inspection by causing the generation unit not to read the printed material when the job includes information indicating that the inspection is not to be performed [fig. 3: S103-S105, p0002 (Reading a sheet occurs only when the sheet is to be inspected.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to only read sheet requiring inspection for process efficiency.

 Regarding claim 19 (New), the rationale applied to the rejection of claim 17 has been incorporated herein.  Ayukawa in view of Kaminaka scans printed material.  In the same field of endeavor, Miyahara teaches: The information processing system according to claim 17, wherein the control unit controls the inspection unit not to perform the inspection by causing the generation unit not to generate the scanned image when the job includes information indicating that the inspection is not to be performed [fig. 3: S103-S105, p0002 (Scanning a sheet occurs only when the sheet is to be inspected.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to only read sheet requiring inspection for process efficiency.
 
Allowable Subject Matter
10.	Claims 6-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact
12.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    								    /Fan Zhang/
								    Patent Examiner, Art Unit 2674